Title: From George Washington to Brigadier General William Winds, 28 September 1778
From: Washington, George
To: Winds, William


          
            Sir
            Head Quarters Fredericksburg 28 Sepr 1778
          
          I just now recd yours of Saturday. I have ordered Genl Woodfords Brigade to cross the North River, and Yesterday directed Genl Maxwell to move up with his Brigade as far as the strong Grounds to the Westward of Acquaquenunk Bridge. I hope these troops with the addition of the Militia will keep the Enemy from extending themselves into the Country. I am &ca.
        